                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 1/15/2020
 -------------------------------------------------------------- X
 DOMINGO ROSARIO FIGUEROA,                                      :
                                                                :
                                              Petitioner,       :
                                                                :   16-CV-4469 (VEC)
                            -against-                           :
                                                                :       ORDER
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                              Respondent. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 10, 2016, Petitioner filed a motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 (Dkt. 1); and

        WHEREAS on September 12, 2019, Petitioner moved for leave to amend his Petition to

add a claim that the Count 8 conviction must be vacated in light of Rehaif v. United States, 139

S. Ct. 2191 (2019), (Dkt. 23); and

        WHEREAS on September 24, 2019, the Government submitted a letter opposing

Petitioner’s application for leave to amend (Dkt. 25);

        IT IS HEREBY ORDERED THAT:

    1. The application for leave to amend is GRANTED. Although Petitioner concedes that he
        did not raise the argument on direct appeal, Petitioner has established cause and prejudice

        for the procedural default. Cause exists when the Supreme Court “‘overturns a

        longstanding and wide practice to which th[e] Court ha[d] not spoken, but which a near-

        unanimous body of lower court authority had expressly approved.’” Reed v. Ross, 468

        U.S. 1, 17 (1984) (quoting United States v. Johnson, 457 U.S. 537, 551 (1982)). Rehaif

        overturned an interpretation of 18 U.S.C. § 922(g) that had “been adopted by every single
     Court of Appeals to address the question.” 139 S. Ct. at 2201 (Alito J., dissenting).

     Petitioner has established prejudice because the jury was expressly instructed that it was

     “not necessary that the government prove that defendant knew that the crime was

     punishable by imprisonment for a period of more than one year.” See Dkt. 27 at 5

     (emphasis added).

  2. Petitioner must file an amended petition by February 7, 2020.

  3. The Government’s opposition to the amended petition, if any, is due by February 21,

     2020. If the Government files an opposition, Petitioner may file a reply no later than

     March 6, 2020.




SO ORDERED.

                                                  _________________________________
Date: January 15, 2020                            VALERIE CAPRONI
      New York, New York                          United States District Judge
